Citation Nr: 0809567	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
He received various decorations evidencing combat including 
the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and April 2007 RO rating 
decisions.  The May 2005 RO decision granted service 
connection and a 30 percent rating for PTSD, effective 
December 16, 2004.  The April 2007 RO decision denied a TDIU 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA psychiatric examination in 
March 2005.  The diagnosis was PTSD, chronic.  A Global 
Assessment of Functioning (GAF) score of 62 was assigned.  
The examiner indicated that the veteran had mild impairment 
of functioning.  

The Board notes that the veteran has received treatment for 
his PTSD on numerous occasions subsequent to the March 2005 
VA psychiatric examination and that some of those treatment 
reports suggest possible worsening of his PTSD.  For example, 
an April 2005 VA treatment report related a diagnosis of PTSD 
and assigned a GAF score of 56.  

A December 2005 report from S. H. Goodman, M.D., apparently 
for Social Security Administration (SSA) purposes, related 
diagnoses including PTSD and depression.  Dr. Goodman 
indicated that the veteran would have difficulty working at a 
regular job.  Dr. Goodman stated that the veteran's PTSD and 
depression made it difficult for him to concentrate and to 
work under supervision and that his medications were sedative 
and would place him at risk for injury and death.  

A January 2006 decision by the SSA granted disability 
benefits and noted that the veteran's PTSD and depression 
were severe impairments.  The decision indicated that Dr. 
Goodman testified at the veteran's SSA hearing as a medical 
expert and that he reported that the veteran was further 
disabled from working on a regular and reliable basis due to 
his psychiatric impairments.  A June 2007 VA treatment entry 
noted that the veteran reported that he had been feeling more 
depressed.  

The Board also observes that the veteran has not been 
afforded a VA psychiatric examination in three years.  
Further, the record clearly raises a question as to the 
current severity of the veteran's service-connected PTSD.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As the veteran's claim for a TDIU is inextricably intertwined 
with his claim for increase, both matters will be addressed 
together on remand.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that for a claim for increased 
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with VCAA notice letters in December 2004 (as to his 
PTSD claim) and in January 2006 (as to his TDIU claim).  The 
notice letters did not specifically notify the veteran that 
he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
also provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for entitlement to an 
initial higher rating than 30 percent for 
PTSD and for entitlement to a TDIU 
rating, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
PTSD since June 2007.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, VA 
treatment records since June 2007 should 
be obtained.  

3.  Have the veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  The 
examiner should specifically provide an 
opinion as to the impact of the veteran's 
service-connected disorders on his 
ability to obtain or maintain employment.  

4.  Thereafter, readjudicate the claims 
for entitlement to an initial rating 
higher than 30 percent for PTSD and 
entitlement to a TDIU rating.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



